Citation Nr: 0404876	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-14 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of perforating wound of right forearm, involving 
muscle groups VIII and VII.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of right ulnar nerve injury, secondary to gunshot 
wound.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from December 1943 to October 
1945.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran presented oral testimony 
at a personal hearing in June 2003 before the undersigned 
Veterans Law Judge.  

This appeal is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  


REMAND

At his June 2003 hearing, the veteran testified that the 
October 2002 VA examination was inadequate as the doctor did 
not have his claims file.  He further testified that his 
service-connected right forearm disabilities had worsened as 
he was having increased pain in his right arm and shoulder 
and loss of feeling and use in his right hand.  He stated 
that he received medical treatment for his right arm from a 
private medical doctor, Dr. Luther at the Delta Medical 
Clinic.  

The veteran was awarded service connection for residuals of 
gunshot wound of the right forearm involving Muscle Group VII 
in March 1946.  This was amended in a June 1947 rating 
decision to reflect Muscle Group VII, right, moderately 
severe; evaluated under Diagnostic Code 5307.  In a January 
1963 rating decision, the RO noted that service medical 
records show that the perforating wound involved both muscle 
groups VII and VIII and elevated the disability from moderate 
to moderately severe and referred to Diagnostic Code 5308, 
which is for muscle group VIII.  The 30 percent evaluation 
was confirmed and continued.  The RO also granted a 10 
percent evaluation for the service-connected mild residuals 
of a right ulnar nerve injury.  

Under the regulations, the veteran should be rated under the 
Diagnostic Code affecting the predominant muscle group.  As 
the veteran has been rated under two separate Diagnosis tic 
Codes for his injury and Diagnostic Codes 5308 and 5307 
differ as to the maximum evaluation, further clarification is 
needed to determine the predominant muscle group involved. 

The Board observes tha the October 2002 VA examination report 
stated that review of the claims file would be helpful.  The 
veteran's service medical records showing the initial injury 
reports are of record and should be reviewed.  VA's duty to 
assist the veteran includes obtaining recent medical records 
and a thorough and contemporaneous examination in order to 
determine the nature and extent of the veteran's disability.  
38 C.F.R. § 3.159(c)(4) (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of his notification must be incorporated 
into the claims file. 

2.  The VBA AMC should request the 
veteran to provide the complete name and 
address of Dr. Luther of the Delta 
Medical Clinic and necessary 
authorization form so that VBA AMC can 
secure these records.  Additionally, VBA 
AMC should secure VA outpatient treatment 
records from the Jackson VA Hospital for 
the period from August 2001 to the 
present.

3.  After completion of # 1 and # 2 
above, the VBA AMC should schedule the 
veteran for a VA orthopedic, 
neurological, and scar examinations to 
evaluate the severity of his residuals of 
residuals of perforating wound of right 
forearm, involving muscle groups VIII and 
VII and residuals of right ulnar nerve 
injury, secondary to gunshot wound.  The 
veteran's claims folder should be made 
available to the examiner, and the 
examiner is requested to review the 
claims folder in conjunction with the 
examination.  

After reviewing the record and examining 
the veteran, the orthopedic examiner 
should provide an opinion as to the 
affect of the veteran's service-connected 
residuals of gunshot wound on the use of 
the veteran's right forearm and hand.  
The examiner should identify the muscle 
groups involved and which muscle group is 
the most disabled.  The examiner should 
provide ranges of motion of the right 
wrist, fingers and thumb.  The examiner 
should provide an opinion as to whether a 
right shoulder disability, if any, and 
arthritis, if any, is/are secondary to 
the service-connected right forearm 
disabilities.  The examiner should 
address the evidence of pain, weakened 
movement, excess fatigability or 
incoordination, and determine the level 
of associated functional loss in light of 
38 C.F.R. § 4.40 (2003), as set forth in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The neurological examiner should 
determine the extent of the right ulnar 
nerve injury, secondary to gunshot wound 
of the right forearm and the affect on 
the use of the ring and little fingers, 
the thumb and the wrist.  

The scar examiner should provide clinical 
findings regarding the scars on the 
veteran's right forearm due to the 
gunshot wound and determine the affect of 
the scars on his right forearm.  

All special studies and tests should be 
performed.  If feasible, these 
determinations should be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups. 

A complete rationale should be given for 
all opinions and conclusions expressed.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claims 
to include consideration of the most 
appropriate diagnostic code for 
evaluation of the right forearm muscle 
disability and whether a separate 
evaluation is necessary for the veteran's 
scar residuals of penetrating wound to 
the right forearm.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



